Citation Nr: 0639938	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  99-06 630	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from April 1964 to 
May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a low back 
disability.  The veteran's disagreement with that decision 
led to this appeal.  

In a decision dated in August 2000, the Board reopened the 
claim of service connection for a low back disability and 
found that the claim was well grounded under the criteria 
then in effect.  The Board further determined that additional 
evidentiary development was necessary prior to addressing the 
merits of the claim and remanded the matter to the RO.  After 
the requested development, the RO returned the case to the 
Board, and in a decision dated in June 2002, the Board denied 
service connection for a low back disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

Thereafter, the veteran's attorney and the VA Office of 
General Counsel filed a Joint Motion for Remand (Joint 
Motion).  The Court granted the motion, and in an order dated 
in March 2003 vacated the Board's June 2002 decision and 
remanded the claim of entitlement to service connection for a 
low back disability for readjudication consistent with the 
Joint Motion.  

In October 2003, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
assure compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The AMC returned the case to 
the Board in June 2005, and in a decision dated in July 2005 
the Board again denied service connection for a low back 
disability.  The veteran appealed that decision to the Court.  
The parties filed a Joint Motion for Remand dated in 
July 2006 requesting that the Court vacate the July 2005 
Board decision and remand the matter for readjudication of 
the claim of entitlement to service connection for a low back 
disability.  In an order dated in August 2006, the Court 
granted the motion and remanded the matter for compliance 
with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran essentially contends that his current low back 
disability is the consequence of an injury he sustained 
during service while attempting to lift a pregnant woman onto 
a gurney.  The veteran has reported that he was hospitalized 
at the Naval Hospital at Rota, Spain and was put in traction 
for about two weeks.  Requests to the National Personnel 
Records Center for the records of hospitalization, reportedly 
from April 25, 1967, to May 9, 1967, have been unsuccessful, 
but sick call treatment records do show that in April 1967 
the veteran was seen with complaints of having had a sore 
back for a week, and the assessment was acute lumbosacral 
strain.  At the veteran's service discharge examination in 
May 1968, the examiner evaluated the veteran's spine as 
normal.  

In its past adjudication of the veteran's claim, the Board 
relied on a VA medical opinion dated in February 2001.  In 
that opinion, the examiner stated that he had reviewed the 
veteran's claims file and said that in view of the fact that 
he could find no medical record between the time of the 
veteran's stated low back strain in April 1967 in service and 
approximately 1976, it was not likely that the veteran's 
current low back condition was related to that treated in 
service.  In the July 2006 Joint Motion, the parties observed 
that this statement as well as the rest of the medical 
opinion failed to address a June 1973 medical record that 
stated the veteran was seen at the Deaconess Hospital for low 
back pain radiating to both lower extremities.  The Joint 
Motion further observed that the medical opinion did not 
adequately address lay statements of record and issues of 
chronicity and continuity of symptomotology.  In addition, 
the Joint Motion found it worthy of mention that the examiner 
did not obtain and review the veteran's claims file prior to 
the clinical examination.  In the Joint Motion, the parties 
agreed that remand was required because the Board erroneously 
relied on the February 2001 medical opinion, which they 
determined to be inadequate.  The Court incorporated the 
Joint Motion into its order of August 2006.  

In view of the foregoing, the Board will remand the claim for 
a new examination and medical opinion as to the etiology of 
the veteran's current low back disability.  In seeking the 
opinion, the Board will request that the examiner review the 
record and provide a rationale for the opinion that takes 
into account all pertinent evidence of record.  The examiner 
will be requested to consider not only the veteran's service 
medical records, but also the June 1973 medical record from 
the Deaconess Hospital, which states the veteran was seen for 
low back pain radiating to both lower extremities, and was 
accompanied by the comment, "Had it once in the past." 

As to the lay statements of record, they include a 
December 1979 statement from a friend of the veteran who said 
he had known the veteran since August 1963 and that the 
veteran did not have a back problem before service.  He also 
stated that when he saw the veteran after service in the fall 
of 1969, the veteran told him he had injured his back while 
lifting a patient, a pregnant woman, onto an operating table 
while he was in service.  The friend also recalled back 
problems and treatments the veteran had in the 1970s.  

In addition, in a notarized statement dated in December 1979, 
the veteran's parents said that while serving on a tour of 
duty in Spain, the veteran informed them that he injured his 
back while lifting a pregnant woman onto a delivery table and 
that he was hospitalized and placed in traction.  They also 
stated that after the veteran's discharge from service in 
May 1968, they were aware of numerous occasions when the 
veteran had to seek medical attention for his back problem, 
but that he had no records of treatment during the years1968 
and 1969.  They stated that as of the time of their letter, 
the veteran continued to experience back problems, which 
restricted his everyday activities.  

On current review of the record, the Board notes that in a 
previously unmentioned letter dated in August 1976, a private 
physician, F.W, M.D., stated that he had treated the veteran 
for lumbosacral strain from May 20, 1969, to June 20, 1969.  
In a medical certificate dated in July 1975, a private 
physician, F.H, M.D., from Deaconess Hospital reported that 
the veteran had been seen in January 1975 and gave a history 
of sudden onset of low back pain radiating to the right lower 
extremity following a ski injury two weeks earlier.  The 
physician said that physical examination was within normal 
limits except for marked spasm of the muscles of the low 
back, with no neurological abnormalities.  He also stated 
that X-rays of the dorsolumbar spine showed no abnormalities.  
The diagnosis was low back sprain.  

Also, in a history reported in December 1975, while the 
veteran was seeking VA treatment for radiating back pain, he 
reported that in while in service in 1967, he felt sudden 
pain and weakness while lifting a patient.  He reported that 
he was put in traction for two weeks, and the pain improved 
nearly completely.  He stated that from 1968 to 1970 he had 
recurrences of low back pain attacks, and in 1970 had a 
severe attack.  He said that at that time he had paresthesia 
in the right upper medial thigh and currently had paresthesia 
down the medial right thigh to the forefoot.  The clinical 
impression in December 1975 was herniated nucleus pulposus 
syndrome, and the veteran was hospitalized overnight in 
January 1976 for an electromyography (EMG) study.  The EMG 
study failed to reveal any evidence of lower motor neuron 
involvement or myopathy.  When seen as a VA outpatient in 
March 1976, the veteran reported the pain had resolved, and 
the physician noted that the veteran undoubtedly had had 
recurrent protruded disc.  

Additionally, a summary of VA hospitalization in 
November 1977 shows the veteran was admitted for evaluation 
of low back pain.  Under history, it was reported that the 
veteran was symptom free until 1967 when he apparently 
experienced acute onset of back pain while lifting a patient 
at work.  The history included having been hospitalized for 
two to three weeks of traction with a clinical diagnosis of 
acute disc with good results.  It was reported that since 
then, the veteran had had about yearly episodes of back pain 
exacerbated by rapid motion, coughing, bending or straining, 
which had necessitated about one to two weeks of bed rest for 
resolution.  The history included discussion of the 
January 1976 hospitalization for an EMG study and noted that 
since then the veteran had had three to four episodes of 
radiating back pain.  The final diagnosis in November 1977 
was low back pain probably secondary to lumbar disc disease.  

The record includes a November 1977 VA X-ray report, which 
states that films of the lumbar spine showed moderate 
narrowing at L5-S1 compatible with degenerative disc disease.  
The radiologist said there was no other abnormality.  Also of 
record is a June 1979 X-ray report, which states that films 
of the lumbar spine showed degenerative arthritis and 
degenerative disc disease at L5-S1.  The radiologist stated 
he had no comparison films.  At the time of a VA examination 
in December 1979, the veteran gave a history of having 
injured his back in service with hospital and outpatient 
treatment and he also gave a history of having injured his 
back in August 1979 during employment at the Boston VA 
Hospital, Jamaica Plains, Massachusetts.  The diagnosis after 
examination was acute lumbosacral strain with degenerative 
arthritis and disc disease by X-ray.  

The Board notes that in a January 1980 memo that forwarded 
the November 1977 and June 1979 X-ray reports, a member of 
the correspondence department of the Boston VA Medical Center 
(VAMC) stated that the department had been unable to locate 
the veteran's medical chart but that the veteran had copies 
of his outpatient notes dated from July 14, 1976, through 
August 18, 1979.  There is no indication that the RO has 
taken any action to obtain VA outpatient records dated from 
July 1976 to August 1979, including requesting copies from 
the veteran.  As such records could be pertinent to the 
current claim, particularly in view of the report of an 
August 1979 back injury, action should be taken to attempt to 
obtain them.  

Finally, in conjunction with various histories given by the 
veteran over time, the Board notes that a VA physical therapy 
consultation report dated in June 1994, it was stated that 
the veteran had a history of degenerative joint disease of 
the spine and had had lower back symptoms since 1975.  This, 
along with all other available medical records and histories 
should be evaluated by the next examiner, who will be 
requested to provide an opinion as to whether any current low 
back disability is related to the veteran's service.  

In March 2006, while the veteran's case was before the Court, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  This should 
include a specific request to the veteran 
to submit any copies he has of VA 
outpatient records dated from July 14, 
1976, through August 18, 1979.  

2.  Take action to attempt to obtain VA 
outpatient records for the veteran dated 
from July 1976 through August 1979 from 
VA sources including the VAMC in Boston, 
Massachusetts, and its retired records 
repository for such records.  Action to 
obtain the requested records should be 
documented fully in the claims file.  

3.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
low back disability.  All indicated tests 
and studies should be performed.  After 
clinical examination and review of the 
record, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
low back disability is related to the low 
back condition treated in service in 
April 1967 or to any other incident of 
service.  

The examiner must provide the rationale 
for the opinion, including a 
comprehensive discussion of the in-
service and post-service evidence in the 
claims file including, but not limited 
to, evidence that the veteran received 
medical care from a private physician for 
low back problems from May to June 1969 
and was seen at Deaconess Hospital for 
radiating low back pain in June 1973.  
The discussion should also consider the 
histories in later medical records as 
well as lay statements from a friend of 
the veteran and the veteran's parents 
concerning his condition before and 
subsequent to service.  

The claims file, including a full copy of 
this Remand, must be made available to 
the examiner before the examination and 
that it was reviewed by the examiner 
should be noted in the examination 
report.  

4.  Review the examination report and 
assure that it is adequate for rating 
purposes (see July 2006 Joint Motion), 
and if it is not, take any necessary 
remedial action.  Then, after completion 
of any other development action deemed 
warranted, readjudicate the claim of 
entitlement to service connection for a 
low back disability.  If the claim 
remains denied, provide the veteran and 
his attorney with an appropriate 
supplemental statement of the case and 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


